                 Case:21-80010-jwb     Doc #:50 Filed: 08/16/2021       Page 1 of 1




                            UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN

  In Re:                                          Case No. 14‐06578
                                                  Ch. 13 Proceeding
  Ashleigh J. Sunderlin                           Hon. James W. Boyd
                                                  Filed 10/14/2014
         Debtor
 ______________________________________/

  Ashleigh J. Sunderlin

           Plaintiff,                             Adv. Pro. 21‐80010
  vs.

  Wells Fargo, N.A., and Navient Solutions,
  Inc.

        Defendants.

                     ORDER GRANTING PLAINTIFF’S CONSENT MOTION
                    FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

           This matter comes before the court upon Plaintiff’s Consent Motion for Leave to File

 Second Amended Complaint [DN 47]. Having reviewed the unopposed motion, and being

 otherwise advised in the premises:

           Plaintiff’s Consent Motion for Leave to File Second Amended Complaint is Granted.

 Plaintiff shall file an amended complaint with this Court on or before August 13, 2021.



                                        END OF ORDER




IT IS SO ORDERED.

Dated August 16, 2021
